Citation Nr: 0525501	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for small cell cancer of 
the lung, claimed as secondary to asbestos exposure.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from March 1949 to June 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
service connection for small cell lung cancer, including as 
secondary to asbestos exposure.  

In September 2004, the Board remanded this issue to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
for further development.  Most recently, in a May 2005 
supplemental statement of the case, the AMC continued the 
denial of entitlement to service connection for small cell 
lung cancer, including as secondary to asbestos exposure.  

The claim has been returned to the Board for further 
appellate review.  As discussed below, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

The Board notes that the veteran is now 75 years of age, 
which is considered "advanced age" and a ground for 
advancement on the docket.  In addition, there is evidence 
that he is bedridden.  Therefore, the Board on its own motion 
hereby advances the case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2004).

In the Board's Remand issued in September 2004, the Board 
instructed the RO to obtain a VA medical opinion.  A VA 
physician was to review the veteran's claim file and proffer 
an opinion.  The medical reviewer was to have been advised of 
the RO's findings as to the extent of asbestos exposure which 
the veteran underwent in service.

The AMC handled the development of this claim on remand and, 
although the Board had not requested an examination, the AMC 
requested that the veteran be scheduled for an examination.  
After receiving the notice to report for an examination, the 
veteran's wife notified the AMC that the veteran was unable 
to do so, as he was bedridden.  A medical opinion was not 
requested.  The AMC readjudicated the claim and continued the 
denial of entitlement to service connection for small cell 
cancer of the lung.

Because the request for a medical opinion is yet pending, in 
order to ensure full compliance with the Board's previous 
remand instructions the Board finds that an additional remand 
of this issue is necessary, so that the veteran's claims file 
can be reviewed and a medical opinion entered into the claims 
file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Court held that compliance by the Board and/or the RO with 
remand instructions is neither optional nor discretionary 
and, if not accomplished, requires remand). 

As previously stated in the September 2004 Remand, service 
records show that the veteran was assigned to a Coast Guard 
cutter during his period of active service, and he asserts 
that he was exposed to asbestos while on shipboard.  His pre-
service employment was as a plumber's helper, from November 
1947 to February 1948.  Regarding exposure to asbestos, the 
evidence of record shows that in April 2002 the veteran 
reported exposure in service, and also that he had remodeled 
an old farm house which contained some asbestos materials.  
He was a smoker, and said he quit smoking in 1990.  He has 
been diagnosed with small cell lung cancer.

To establish entitlement to service connection for an 
asbestos-related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
causal relationship between such exposure and the disability 
for which service connection is claimed.  Dyment v. West, 13 
Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 
3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

VA has published guidelines for compensation claims based 
upon asbestos exposure, in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21 
(1997).  The guidelines include a non-exclusive listing of 
asbestos-related diseases/abnormalities.  Manual M21-1, Part 
VI, par. 7.21(a)(1), (2).  Although a lay person is not 
competent to testify as to the cause of disease, an appellant 
is competent to testify as to the facts of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
guidelines provide, in part, that the clinical diagnosis of 
an asbestos-related disorder requires a history of exposure 
and radiographic evidence of parenchymal disease; that VA is 
to develop any evidence of asbestos exposure before, during, 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  See Ashford v. Brown, 10 Vet. App. 
120 (1997); McGinty, supra.

The above guidelines for developing asbestos-related claims 
do not establish a presumption of exposure to asbestos for 
any class of veterans, but do require full evidentiary 
development, to include medical evidence as to nexus, before 
a final decision is made.  See Dyment v. Principi, supra, 287 
F. 3d at 1383.  Further development is needed before 
appellate review and adjudication.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should develop findings as to the 
extent of asbestos exposure which the veteran 
underwent in service.

2.  The RO should obtain a VA medical opinion 
from a VA physician based on a review of the 
claims file.  The medical reviewer should be 
advised of the RO's findings as to the extent of 
any asbestos exposure which the veteran sustained 
in service.  

In addition, the medical reviewer should be 
advised that the evidence of record shows pre-
service employment as a plumber's helper, from 
November 1947 to February 1948; and that in April 
2002 the veteran reported that he had remodeled 
an old farm house which contained some asbestos 
materials, and had been a smoker but quit in 
1990.  

a.  The medical reviewer should proffer an 
opinion, with supporting analysis, as to 
whether the veteran's small cell cancer of 
the lung is an asbestos-related lung 
disorder and if so, whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran's 
small cell cancer of the lung was caused or 
aggravated by the his exposure to asbestos 
while serving on a Coast Guard cutter during 
his service in the U.S. Coast Guard from 
March 1949 to June 1949, or whether such an 
etiology is unlikely (i.e., less than a 50-
50 probability).

b.  A rationale should be provided for any 
opinion rendered.  The veteran's claims 
folder should be made available to the 
reviewing physician in conjunction with the 
review of this matter, and the final report 
should indicate whether such review was 
performed.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.
3.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


